 Case 2:18-cr-00292-DWA Document 95 Filed 09/27/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
           Plaintiff,
                                              Criminal Action
       vs.
                                              No. 18-292
ROBERT BOWERS,
          Defendant.
___________________________________
     Transcript of TELEPHONIC STATUS CONFERENCE recorded on
Wednesday, February 13, 2019, in the United States District
Court, 700 Grant Street, Pittsburgh, Pennsylvania, before
The Hon. Donetta W. Ambrose, United States District Judge
APPEARANCES:
For the Government:           Soo C. Song, Esq.
                              Troy Rivetti, Esq.
                              United States Attorney's Office
                              700 Grant Street, Ste. 4000
                              Pittsburgh, PA 15219

For the Defendant:            Elisa A. Long, Esq.
                              Michael J. Novara, Esq.
                              Federal Public Defender's Office
                              1500 Liberty Center
                              1001 Liberty Avenue
                              Pittsburgh, PA 15222-3714

Court Reporter:               Deborah Rowe, RMR, CRR
                              700 Grant Street, Ste. 5300
                              Pittsburgh, PA 15219
                              (412) 471-2510
      Case 2:18-cr-00292-DWA Document 95 Filed 09/27/19 Page 2 of 4 2




1                          P R O C E E D I N G S

2                                   - - -
3              (9:00 a.m.; telephone conference as follows:)
4              MS. HALFHILL: Judge, everyone is on the line.
5              THE COURT: Good morning. Okay. This is our
6    status conference. So if the Government and defense can give
7    me any status updates or any issues that have arisen, I'd be
8    glad to hear you out. Anything from the Government?
9              MS. SONG: Your Honor, I think we can address the
10   status of discovery. I'm sure you saw from the docket we did
11   supersede the indictment and added some additional counts.
12   The Defendant was arraigned before Judge Mitchell. So we're
13   proceeding in that regard.
14             MR. RIVETTI: Yes, Your Honor. This is Troy
15   Rivetti, and we have been having ongoing communications with
16   defense counsel regarding getting available discovery to
17   them. We actually have a discovery conference set up today.
18   We're certain that the evidence is being provided for their
19   review. So I think the parties are proceeding to resolve any
20   outstanding issues and move forward in the discovery process.
21             MS. SONG: Yes. And we have some --
22             THE COURT: Yes. I know even motions are not due
23   until April. As of this date, we have something set up in
24   March as well, another status conference.
25             MS. SONG: That's correct.
      Case 2:18-cr-00292-DWA Document 95 Filed 09/27/19 Page 3 of 4 3




1              THE COURT: Okay. All right. Is there anything
2    from the defense?
3              MS. LONG: Your Honor, this is Elisa Long. As Mr.
4    Rivetti said, we have met with the Government several times
5    about trying to resolve any outstanding discovery issues. If
6    there's anything that we can't resolve, we will certainly
7    bring that to the Court's attention in a timely way.
8              THE COURT: Okay. And are you still on the
9    expedited schedule for presenting information to the DOJ?
10             MS. SONG: Well, Your Honor, we've -- we're
11   actually not. We're undergoing the full capital case review
12   process. And we negotiated with defense counsel. Presently
13   they will make their presentation to the U.S. Attorney here
14   in Pittsburgh by April 15 of this year. And after he
15   analyzes and assesses their presentation along with
16   everything else, his recommendation will go down to the
17   Justice Department, and the committee will begin its review.
18             THE COURT: Okay. Well, is there anything else
19   anyone wants to bring to my attention?
20             MS. LONG: Not from the defense, Your Honor.
21             MR. RIVETTI: And not from the Government, Your
22   Honor.
23             THE COURT: Okay. Well, again, as Mr. Rivetti I
24   think said, if there are issues, you know, bring them to my
25   attention, and I will certainly hope to resolve everything as
      Case 2:18-cr-00292-DWA Document 95 Filed 09/27/19 Page 4 of 4 4




1    quickly as possible. And I guess if there's nothing further,
2    I will be talking to all of you in March. Sherry, do you
3    know the date in March?
4               MS. HALFHILL: Yes. The 19th at 1:00 p.m. It's
5    not set as a teleconference. It is set for an in-person
6    conference.
7               THE COURT: Okay. All right. Well, then I will
8    see you on March 19 at 1:00 p.m. unless I hear from you
9    earlier.
10              MS. SONG: Thank you, Your Honor.
11              MR. RIVETTI: Thank you, Your Honor.
12              MR. NOVARA: Thank you, Judge.
13              THE COURT: Thank you all very much. Bye.
14              MS. HALFHILL: Bye-bye.
15              (Proceedings were concluded at 9:05 a.m.)
16                                  - - -
17
18                         C E R T I F I C A T E
19
20                   I, Deborah Rowe, certify that the foregoing is
21   a correct transcript from the record of proceedings in the
22   above-titled matter.
23
24   S/Deborah Rowe __________________________________
25   Certified Realtime Reporter
